COOK, Judge
(concurring in part and dissenting in part):
For the reasons set out in my separate opinion in United States v. Nault, 4 M.J. *138318, 320 (C.M.A.1978), I concur with Chief Judge Everett’s determination that the record of police custody of the evidence obtained from the accused was properly before the trial judge for consideration on the question of accused’s guilt. However, I disagree with his conclusion that, as a matter of law, the evidence fails “to link the envelope seized from Ortiz to the laboratory report.”
While on patrol in Rothschild Park, Frankfurt, Germany, two civilian park investigators arrested the accused and took from his possession a white envelope. At trial, an envelope containing a white powder was marked prosecution exhibit 1 for identification. Both park investigators, Szawejko and Imhof, testified as government witnesses. Szawejko stated that the accused had “tried to hide a [sic] envelope of heroin under his sweater,” and Imhof took it from him. Given prosecution exhibit 1 for examination and asked whether it was what had been taken from the accused, he replied, “Yes.” Imhof acknowledged seizing the envelope the accused “tried to hide . . . under his sweater.”
Defense counsel did not challenge Investigator Szawejko’s identification of the content of the envelope as heroin. Indeed, the defense’s theory virtually conceded the nature of the substance. The accused was found by the park investigators in a public restroom in the company of a fellow soldier and a German girl, whom the accused admitted was in possession of a syringe and some heroin which she had “started cooking up.” On cross-examination of the investigators, defense counsel elicited admissions that “needles and syringes and stuff like that” were commonly found on the floor of the restroom. Additionally, Szawejko’s testimony on cross-examination indicates his familiarity with drugs and common implements for its use. In my opinion, this evidence alone is sufficient, as a matter of law, to support a finding beyond a reasonable doubt that the substance taken from the accused was heroin. United States v. Guzman, 3 M.J. 1062, 1064 (A.F.C.M.R.1977); see United States v. Jessen, 12 M.J. 122 (C.M.A.1981). But if more is needed, it is provided by prosecution exhibit 2.
Prosecution exhibit 2 does not merely indicate that someone named Karin Frederrich turned over to the Frankfurt District CID Office a packet of powder described in prosecution exhibit 2, but Frederrich’s address was given as Frankfurt German Police, Section K44. Considering the high degree of involvement with drugs of American service persons in Germany during this period, which our cases indicate, and the testimony by the investigators that they had turned over the accused, his identification card and the seized packet to the “protection police” from “the third police precinct,” I entertain no doubt that it was commonly known in the area and, therefore, known to the military judge, as trier' of the facts, that the section was concerned with drug cases. See United States v. Jones, 2 U.S.C.M.A. 80, 87, 6 C.M.R. 80, 87 (1952).
Prosecution exhibit 2 further indicates that the packet turned over to the CID had been obtained “[f]rom person of ORTIZ.” The exhibit’s identification of the source of the packet as Ortiz is sufficient to establish its connection with the envelope taken from the accused. As the Court of Appeals remarked in United States v. Thurman, 436 F.2d 280, 285 (D.C.Cir.1970), “identity of last names is evidence of actual identity.” (Footnote omitted.)
Although I am satisfied that the evidence is sufficient to sustain the connection between the envelope and the chain-of-custody receipt, the Court of Military Review did not, in exercising its factfinding power, review the evidence to determine if it established guilt beyond a reasonable doubt. The accused is entitled to that review. Accordingly, I would return the record of trial to the Court of Military Review for further consideration.